UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6108




In Re:   MICHAEL ALLEN KOKOSKI,




                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                          (5:06-cv-00763)


Submitted:   February 23, 2007              Decided:   March 27, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Allen Kokoski, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Allen Kokoski petitions for writ of mandamus,

seeking   an   order   directing   the   district   court    to   relinquish

jurisdiction over his motion for immediate release and having this

court review the merits of the motion.        We deny the petition.

             The party seeking mandamus relief carries the heavy

burden of showing that he has “no other adequate means to attain

the relief he desires” and that his right to such relief is “clear

and indisputable.”     Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.

33, 35 (1980) (citations omitted); In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987) (citing Kerr v. United States Dist. Court,

426 U.S. 394 (1976)).

           Because Kokoski has other adequate means to attain the

relief he requires, such as an appeal if the district court

disposes of his motion unfavorably to him, we find he is not

entitled to mandamus relief.*

           Accordingly, we deny the petition for writ of mandamus as

frivolous.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                            PETITION DENIED

     *
      Kokoski has filed in this court several unsuccessful and
wasteful motions for petitions for writs of mandamus. If Kokoski
continues to abuse the judicial system by filing such frivolous
motions, he may be sanctioned and/or enjoined from filing mandamus
petitions without leave of court.

                                   - 2 -